DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The objection to claims 2-3 has been withdrawn in light of the current amendments to the claims.
Applicant’s arguments, see pages 6-11, with respect to the rejection(s) of claim(s) 1-7 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current claim amendments.

Claim Objections
Claim 1 is objected to because of the following informalities:  
“a level of consumption of and electrode” should read “a level of consumption of an electrode”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toriyama (US Patent Application Publication 2017/0030319) in view of Matsuno (WO 2019/130462 A1).
Regarding claim 1, Toriyama discloses an ignition apparatus comprising:
an ignition coil (2) having a primary coil (3) and a secondary coil (4) that is magnetically coupled with the primary coil and supplies a secondary current to an ignition plug (1);
a first switching circuit (5) that turns on or off energization from a power source to the primary coil;
an energy-changeable circuit (6) that can change magnitude of the secondary current;
a plug-consumption detection circuit (28) that detects that the ignition plug has been consumed [0081, 0084, where plug consumption is detected when the monitored value of the secondary current does not react to an input of energy by the energy inputting circuit 6]; and
a controller (B) that performs on/off-control of the first switching circuit so that the secondary current is generated in the secondary coil by a change in magnetic flux generated in the primary coil and a spark discharge is produced in the ignition plug and that decreases the secondary current by use of the energy-changeable circuit, when the plug-consumption detection circuit detects the level of consumption of the electrode of the ignition plug to be large [0081] [0084].
Toriyama does not disclose detecting a level of consumption of an electrode of the ignition plug based on a primary voltage being applied to the primary coil and detects the level of consumption of the electrode of the ignition plug to be large based on the primary voltage being applied to the primary coil exceeding a threshold voltage value. 
Matsuno discloses a plug-consumption detection circuit (32) that detects a level of consumption of an electrode of an ignition plug (40) based on a primary voltage (PV) being applied to a primary coil (11a), the plug-consumption detection circuit detects the level of consumption of the electrode of the ignition plug to be large, based on the primary voltage being applied to the primary coil exceeding a threshold voltage value [0009, 0018, 0030-0031]. 
Matsuno teaches that deterioration of ignition performance  of the spark plug greatly affects the operation of the engine, the original power performance cannot be exhibited and the environmental performance deteriorates [0005]. Therefore, it is important to appropriately grasp the wear state of the spark plug [0005]. Matsuno teaches that using the primary voltage allows the level of consumption to be determined without detaching the spark plug from the cylinder head [0011]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the measurement disclosed by Matsuno with the apparatus disclosed by Toriyama to diagnose the deteriorated state of the ignition plug through the primary voltage applied to the primary coil because this can be used to determine when the spark plug needs to be replaced without removing the plug from the cylinder head of the engine, thereby avoiding deteriorations in power and environmental performance. 
Regarding claim 2, Toriyama further discloses wherein the ignition coil has a tertiary coil (29) that is magnetically coupled with the primary coil and the secondary coil and generates energization flux for decreasing the secondary current [0081], 
wherein the energy-changeable circuit has a second switching circuit for turning on or off energization of the tertiary coil [0081], and
wherein when determining that after generation of the secondary current, and when the plug-consumption detection circuit detects the level of consumption of the electrode of the ignition plug to be large, the controller turns on the second switching circuit so as to decrease the secondary current by a change in magnetic flux in the tertiary coil [0081].
Regarding claim 3, Toriyama further discloses wherein the ignition coil has a tertiary coli that is magnetically coupled with the primary coil and the secondary coil and generates energization flux for increasing the secondary current [0081],
wherein the energy-changeable circuit has a second switching circuit for turning on or off energization of the tertiary coil [0081], and
wherein when determining that after generation of the secondary current, and when the plug-consumption detection circuit detects the level of consumption of the electrode of the ignition plug to be large, the controller shortens energization duration of the second switching circuit so as to shorten a period in which the secondary current is increased by a change in magnetic flux in the tertiary coil [0084].
Regarding claim 4, Toriyama further discloses wherein the plug-consumption detection circuit detects a voltage across a coil magnetically coupled with the secondary coil [0081].
Regarding claim 5, Toriyama further discloses wherein the plug-consumption detection circuit accumulates at least one of respective on/off counts of the first switching circuit and the second switching circuit [0084], and
wherein when the accumulated value exceeds a predetermined plug-consumption determination count, the controller determines that the ignition plug has been consumed, the plug-consumption detection circuit detects the level of consumption of the electrode of the ignition plug to be large [0084].
	Regarding claim 6, Toriyama further discloses wherein when the plug-consumption detection circuit detects the level of consumption of the electrode of the ignition plug to be large, the controller shortens an on-time of the first switching circuit [0084]. 
	Regarding claim 7, Toriyama further discloses wherein the controller determines an energization timing and a cutoff timing of the energy-changeable circuit, based on an operation condition of a vehicle [0047]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747